WILLIAMS, Vice Chief Justice.
W. G. Whittington, claimant, brought this proceeding to review an order of the State Industrial Commission denying him an award in a proceeding wherein he sought a further award against the employer, Tidal Oil Company, (now Tide Water Oil Company) on the ground of a change of condition. The petition to review states that it seeks to review an order dated October 3, 1923. It was filed October 5, 1954.
Answer in the nature of a motion to dismiss has been filed for the reason the proceeding was not commenced within 30 days after October 3, 1923. The motion to dismiss must be sustained. No record of the proceedings before the trial commissioner or the Commission en banc has been presented to this Court. This court has many times held that a proceeding to review an order or award of the State Industrial Commission not commenced within the statutory period set out in 85 O.S.1951 § 29 will be dismissed for the reason this Court is without jurisdiction of such proceeding. Oklahoma R. Co. v. State Industrial Commission, 147 Okl. 129, 295 P. 216; Adams v. Loffland Bros., 202 Okl. 496, 215 P.2d 826.
At the time the order was made the statute provided for the commencement of proceedings within thirty days. Since the proceeding was not commenced within the time allowed by law the motion to dismiss must be sustained and the proceeding dismissed.
It is so ordered.